Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 1 of 15 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 TRAVIS ITO-STONE, Individually and on               Case No:
 behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT FOR
         Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                     SECURITIES LAWS
         v.
                                                     JURY TRIAL DEMANDED
 DBV TECHNOLOGIES S.A., DANIEL
 TASSÉ, PIERRE-HENRI BENHAMOU, and
 DAVID SCHILANSKY,

         Defendants.

       Plaintiff Travis Ito-Stone (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through his attorneys, which included, among other things, a

review of the Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding DBV Technologies S.A. (“DBV Technologies” or the

“Company”), and information readily obtainable on the Internet. Plaintiff believes that substantial




                                                 1
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 2 of 15 PageID: 2




evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded DBV Technologies securities from February 14, 2018 through December

19, 2018, inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused

by Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

subsequent damages took place in this judicial district, and the Company has operations and

conducts substantial business in this district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




                                                  2
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 3 of 15 PageID: 3




                                            PARTIES

       6.       Plaintiff, as set forth in the accompanying certification incorporated by reference

herein, purchased DBV Technologies securities during the Class Period and was economically

damaged thereby.

       7.       Defendant DBV Technologies, a clinical-stage biopharmaceutical company,

engages in the research and development of epicutaneous immunotherapy products. Its lead

product candidate was Viaskin Peanut, an immunotherapy product, which completed Phase III

clinical trial for the treatment of peanut allergies in children, adolescents, and adults. DBV

Technologies is incorporated in France and maintains headquarters there. DBV Technologies’

stock trades on the NASDAQ under the ticker symbol “DBVT.” The Company’s North American

operations are located in Summit, New Jersey.1

       8.       Defendant Daniel Tassé (“Tassé”) has served as the Company’s Chief Executive

Officer (“CEO”) since November 29, 2018.

       9.       Defendant Pierre-Henri Benhamou (“Benhamou”) co-founded DBV Technologies

in 2002 and is currently its Non-Executive Chairman of the Board. Benhamou served as the

Company’s CEO from 2002 until November 29, 2018.

       10.      Defendant David Schilanksy (“Schilanksy”) has served as the Company’s Deputy

Chief Executive Officer (also known as the Principal Financial Officer) since January 2018.

Schilansky served as the Company’s Chief Operating Officer (“COO”) from January 2015 until

January 2018.




1
 The Company announced that it leased additional space in Summit, New Jersey to support the
manufacturing needs of Viaskin Peanut in North America.

                                                 3
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 4 of 15 PageID: 4




       11.    Defendants Tassé, Benhamou, and Schilanksy are collectively referred to herein

as the “Individual Defendants.”

       12.    Each of the Individual Defendants:

              (a)     directly participated in the management of the Company;

              (b)     was directly involved in the day-to-day operations of the Company at the

                      highest levels;

              (c)     was privy to confidential proprietary information concerning the Company

                      and its business and operations;

              (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the false and misleading statements and information alleged

                      herein;

              (e)     was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

              (f)     was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

              (g)     approved or ratified these statements in violation of the federal securities

                      laws.

       13.    DBV Technologies is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles of agency

because all of the wrongful acts complained of herein were carried out within the scope of their

employment.




                                               4
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 5 of 15 PageID: 5




        14.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to DBV Technologies under respondeat superior and agency

principles.

        15.     Defendants DBV Technologies and the Individual Defendants are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS
                           Materially False and Misleading Statements
        16.     On February 14, 2018, the Company issued a press release entitled, “DBV

Technologies Provides Update on Regulatory Progress for Viaskin Peanut,” which stated the U.S.

Food and Drug Administration (“FDA”) agreed that the available efficacy and safety data for

Viaskin Peanut supported the submission of a Biologics License Application (“BLA”). The press

release stated, in relevant part:

        DBV Technologies Provides Update on Regulatory Progress for Viaskin
        Peanut

        DBV Technologies (Euronext: DBV – ISIN: FR0010417345 – Nasdaq Stock
        Market: DBVT) today announced that the U.S. Food and Drug Administration
        (FDA) has agreed that the available efficacy and safety data for Viaskin Peanut
        supports the submission of a Biologics License Application (BLA) for the treatment
        of peanut allergy in children four to 11 years of age.

        The FDA provided written responses to the clinical pre-BLA meeting package
        submitted by the Company, which reflect agreement on the content of the clinical
        module of the BLA for Viaskin Peanut. DBV remains on track to submit its BLA
        in the second half of 2018.

        “We are pleased with this positive step forward in our progress towards potential
        approval of Viaskin Peanut, and appreciate the feedback we received from the FDA
        supporting submission of our BLA,” said Dr. Pierre-Henri Benhamou, Chairman &
        Chief Executive Officer of DBV Technologies. “There are approximately one
        million children in the U.S. diagnosed with this life-threatening disease, and we
        look forward to continue working with the agency to address this urgent unmet
        medical need.”

        17.     On March 16, 2018, the Company filed its annual report with the SEC on Form 20-



                                               5
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 6 of 15 PageID: 6




F for the fiscal year ended December 31, 2017 (the “2017 20-F”). The 2017 20-F was signed by

Defendant Benhamou. The 2017 20-F contained signed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) by Defendants Benhamou and Schilansky attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company’s internal controls over

financial reporting, and the disclosure of all Fraud.

        18.     The 2017 20-F stated the FDA agreed that the available efficacy and safety data for

Viaskin Peanut supported the submission of a BLA, stating in relevant part:

        In February 2018, we announced that the FDA agreed that the available efficacy
        and safety data for Viaskin Peanut supports the submission of a Biologics License
        Application, or a BLA, for the treatment of peanut allergy in children four to 11
        years of age. The FDA provided written responses to the clinical pre-BLA meeting
        package we submitted. These responses reflect agreement on the content of the
        clinical module of the BLA for Viaskin Peanut[.]

        19.     On October 22, 2018, the Company announced it had submitted a BLA to the FDA

for Viaskin Peanut for the treatment of peanut allergy in children four to 11 years of age. The press

release stated, in relevant part:

        DBV Technologies Announces Submission of Biologics License Application for
        Viaskin Peanut to the U.S. Food and Drug Administration

        DBV Technologies (Euronext: DB - ISIN: FR0010417345 - Nasdaq Stock Market:
        DBVT) today announced the submission of a Biologics License Application (BLA)
        to the U.S. Food and Drug Administration (FDA) for Viaskin Peanut for the
        treatment of peanut allergy in children four to 11 years of age. Viaskin Peanut is
        the Company's lead product candidate, which is based on epicutaneous
        immunotherapy (EPIT), a proprietary technology platform that delivers
        biologically active compounds to the immune system through the skin.

        “This submission represents a significant step forward for those families living with
        peanut allergy. We are thankful for the patients, investigators and DBV employees'
        efforts in making this milestone possible,” said Dr. Pierre-Henri Benhamou,
        Chairman & Chief Executive Officer of DBV Technologies. ”We have been
        developing Viaskin Peanut for over 10 years, with over 1,000 patients studied in
        our clinical trials, and we are excited about the possibility of helping patients
        suffering from peanut allergy.”



                                                 6
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 7 of 15 PageID: 7




        Viaskin Peanut previously received Breakthrough and Fast Track Designation from
        the FDA in 2015 and 2012, respectively. The BLA for Viaskin Peanut is supported
        by a global development program comprised of seven clinical trials. Data from
        Phase III studies, PEPITES and REALISE, which studied patients four to 11 years
        of age for 12 months, as well as supportive long-term data from the Company's
        open-label Phase II program, were included in this submission.

        Dr. Hugh Sampson, Chief Scientific Officer of DBV Technologies and Kurt
        Hirschhorn Professor of Pediatrics at the Icahn School of Medicine at Mount Sinai
        said, ”We believe that the safety and efficacy data generated in our clinical trials
        support our mission to potentially offer EPIT, a proprietary desensitization
        treatment, to peanut-allergic children in an easy and convenient manner for
        families.”

        20.     The statements contained in ¶¶16-19 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) DBV Technologies’ BLA for Viaskin Peanut failed to provide the FDA

with sufficient data on manufacturing procedures and quality controls; (2) consequently, DBV

Technologies voluntarily withdrew the BLA for Viaskin Peanut; and (3) as a result, Defendants’

statements about DBV Technologies’ business, operations, and prospects were materially false

and/or misleading and/or lacked a reasonable basis at all relevant times.

                                   THE TRUTH EMERGES

        21.     On December 19, 2018, after market hours, the Company issued a press release

announcing that its “BLA [for Viaskin Peanut was] withdrawn following discussions with FDA

regarding insufficient data on manufacturing procedures and quality controls[.]” The press release

states, in relevant part:

        DBV Technologies Provides Update on Viaskin Peanut for Children Four to
        11 Years of Age

        BLA withdrawn following discussions with FDA regarding insufficient data
        on manufacturing procedures and quality controls

                                                7
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 8 of 15 PageID: 8




       DBV to work with the agency to pursue resubmission as quickly as possible

       The FDA did not cite concerns related to the safety or efficacy of Viaskin
       Peanut in the BLA

       DBV Technologies (Euronext: DBV – ISIN: FR0010417345 – Nasdaq Stock
       Market: DBVT) today announced that after discussions with the U.S. Food and
       Drug Administration (FDA), its Biologics License Application (BLA) for Viaskin
       Peanut in children four to 11 years of age has been voluntarily withdrawn. DBV
       is currently working closely with the agency to resubmit the application for Viaskin
       Peanut as quickly as possible.

       This action was based on verbal and written correspondence with the FDA on
       December 18th, 2018. Following feedback from the agency, DBV Technologies
       concluded that the current BLA, which was submitted on October 18th, 2018,
       lacks sufficient detail regarding data on manufacturing procedures and quality
       controls. The FDA did not cite concerns related to the clinical module of the BLA
       for Viaskin Peanut, and the Company believes that the additional information
       needed to support this filing is available without further clinical studies.

       “Although the agency did not reference any medical or clinical questions with
       the submission of Viaskin Peanut, the FDA did communicate that the level of
       detail with regards to data on manufacturing and quality controls was
       insufficient in the BLA,” said Daniel Tassé, Chief Executive Officer of DBV
       Technologies. “We remain confident in the clinical profile of Viaskin Peanut and
       its potential to offer treatment to peanut-allergic children. Our plan is to address
       these concerns as quickly as possible and to work closely with the FDA to provide
       an updated and complete file.”

       (Emphasis added).

       22.    On this news, shares of DBV Technologies fell $8.39 per share or nearly 60% to

close at $5.76 per share on December 20, 2018, damaging investors.

       23.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       24.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants


                                               8
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 9 of 15 PageID: 9




who acquired DBV Technologies securities publicly traded NASDAQ during the Class Period,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the

officers and directors of DBV Technologies, members of the Individual Defendants’ immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

       25.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, DBV Technologies securities were actively traded

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if

not thousands of members in the proposed Class.

       26.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       27.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       28.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;

       •       whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition and business

               DBV Technologies;



                                                  9
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 10 of 15 PageID: 10




          •     whether Defendants’ public statements to the investing public during the Class

                Period omitted material facts necessary to make the statements made, in light of

                the circumstances under which they were made, not misleading;

          •     whether Defendants caused DBV Technologies to issue false and misleading SEC

                filings during the Class Period;

          •     whether Defendants acted knowingly or recklessly in issuing false and SEC filing

          •     whether the prices of DBV Technologies’ securities during the Class Period were

                artificially inflated because of Defendants’ conduct complained of herein; and

          •     whether the members of the Class have sustained damages and, if so, what is the

                proper measure of damages.

          29.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

          30.   Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

          •     DBV Technologies shares met the requirements for listing, and were listed and

                actively traded NASDAQ, a highly efficient and automated market;

          •     As a public issuer, DBV Technologies filed periodic public reports with the SEC;

          •     DBV Technologies regularly communicated with public investors via established

                market communication mechanisms, including through the regular dissemination


                                                   10
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 11 of 15 PageID: 11




                of press releases via major newswire services and through other wide-ranging

                public disclosures, such as communications with the financial press and other

                similar reporting services; and

        •       DBV Technologies was followed by a number of securities analysts employed by

                major brokerage firms who wrote reports that were widely distributed and publicly

                available.

        31.     Based on the foregoing, the market for DBV Technologies securities promptly

digested current information regarding DBV Technologies from all publicly available sources and

reflected such information in the prices of the shares, and Plaintiff and the members of the Class

are entitled to a presumption of reliance upon the integrity of the market.

        32.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in their

Class Period statements in violation of a duty to disclose such information as detailed above.

                                            COUNT I
            For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants
        33.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        34.     This Count is asserted against Defendants is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        35.      During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to



                                                  11
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 12 of 15 PageID: 12




disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

       36.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               •       employed devices, schemes and artifices to defraud;

               •       made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

               •       engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with their

                       purchases of DBV Technologies securities during the Class Period.

       37.     Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of DBV Technologies were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of DBV Technologies,

their control over, and/or receipt and/or modification of DBV Technologies’ allegedly materially

misleading statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning DBV Technologies, participated in the fraudulent

scheme alleged herein.

       38.      Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,


                                                12
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 13 of 15 PageID: 13




or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other DBV Technologies personnel to

members of the investing public, including Plaintiff and the Class.

        39.      As a result of the foregoing, the market price of DBV Technologies securities was

artificially inflated during the Class Period. In ignorance of the falsity of Defendants’ statements,

Plaintiff and the other members of the Class relied on the statements described above and/or the

integrity of the market price of DBV Technologies securities during the Class Period in

purchasing DBV Technologies securities at prices that were artificially inflated as a result of

Defendants’ false and misleading statements.

        40.      Had Plaintiff and the other members of the Class been aware that the market price

of DBV Technologies securities had been artificially and falsely inflated by Defendants’

misleading statements and by the material adverse information which Defendants did not disclose,

they would not have purchased DBV Technologies securities at the artificially inflated prices that

they did, or at all.

        41.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        42.      By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchase of

DBV Technologies securities during the Class Period.

                                               COUNT II
                           Violations of Section 20(a) of the Exchange Act
                                  Against the Individual Defendants
        43.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

                                                 13
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 14 of 15 PageID: 14




        44.     During the Class Period, the Individual Defendants participated in the operation

and management of DBV Technologies, and conducted and participated, directly and indirectly,

in the conduct of DBV Technologies’ business affairs. Because of their senior positions, they

knew the adverse non-public information about DBV Technologies’ misstatement of revenue and

profit and false financial statements.

        45.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to DBV

Technologies’ financial condition and results of operations, and to correct promptly any public

statements issued by DBV Technologies which had become materially false or misleading.

        46.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which DBV Technologies disseminated in the marketplace during the

Class Period concerning DBV Technologies’ results of operations. Throughout the Class Period,

the Individual Defendants exercised their power and authority to cause DBV Technologies to

engage in the wrongful acts complained of herein. The Individual Defendants therefore, were

“controlling persons” of DBV Technologies within the meaning of Section 20(a) of the Exchange

Act. In this capacity, they participated in the unlawful conduct alleged which artificially inflated

the market price of DBV Technologies securities.

        47.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by DBV Technologies.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment and

relief as follows:



                                                14
Case 2:19-cv-00525-MCA-LDW Document 1 Filed 01/15/19 Page 15 of 15 PageID: 15




       (a)     declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

       (b)     awarding damages in favor of plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

       (c)     awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       (d)     awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: January 15, 2019                       Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.

                                              By: /s/Laurence M. Rosen
                                              Laurence M. Rosen
                                              609 W. South Orange Avenue, Suite 2P
                                              South Orange, NJ 07079
                                              Tel: (973) 313-1887
                                              Fax: (973) 833-0399
                                              Email: lrosen@rosenlegal.com

                                              Counsel for Plaintiff




                                                15
